Exhibit 99.1 There are 51 Marriott®- and Hilton®-branded hotels within our Apple REIT Seven, Inc. portfolio of real estate. Our hotels represent a variety of lodging types and are strategically diversified across markets in 18 states. We strive to grow the value of your investment through the efficient ownership of our hotels and I am pleased to report that key measures of hotel performance across our portfolio improved during the second quarter of this year, as compared to the same period last year. For the three-month period ending June 30, 2013, the Apple REIT Seven portfolio of hotels achieved revenue per available room (RevPAR) of $93, an increase of approximately six percent as compared to the same period last year, with an average occupancy rate of 80 percent and an average daily rate (ADR) of $117. For the six-month period ending June 30, 2013, RevPAR was $89, up by approximately five percent in comparison to results from the same six-month period last year. Key indicators of hotel performance like these continue to strengthen across the U.S. hotel industry and according to hotel industry analysts the outlook for the remainder of this year is positive. As compared to the same periods of 2012, funds from operations (FFO) for the second quarter of this year improved by nine percent and for the first six months of the year improved by approximately eight percent. FFO for the second quarter of this year totaled $18.3 million, or $0.20 per share, and for the six-month period ending June 30, 2013, FFO was $33.2 million, or $0.37 per share. Over the first six months of 2013, the Company paid distributions of approximately $0.36 per share. Our current annualized distribution rate is $0.66 per share. From time-to-time, based on profitability in relation to market conditions, potential future renovation requirements and our goal to increase shareholder value over the long term, we consider the strategic sale of certain properties. After careful review, we commenced marketing efforts for three of our Fairfield Inn® by Marriott® hotels. The properties are located in Dothan, AL, Columbus, GA, and Tallahassee, FL. If the Company receives a suitable offer and is successful in the sale of these properties, we intend to redirect the capital to higher returning assets or to reduce outstanding debt. Apple REIT Seven recently entered into a definitive merger agreement to combine with Apple REIT Eight and Apple REIT Nine pursuant to which Apple REIT Seven and Apple REIT Eight would merge into Apple REIT Nine. Under the agreement, each of Apple REIT Seven’s Units would be converted into the right to receive one Common Share of Apple REIT Nine. In addition to certain customary closing conditions, the merger agreement is subject to approval by a majority of the outstanding Units of each REIT. We will provide additional information through a joint proxy statement/prospectus relating to the proposed transaction which we anticipate distributing to shareholders during the fourth quarter of 2013. We do not expect to comment further regarding this transaction until that time. Each merger is conditioned on the concurrent consummation of the other merger among other closing conditions; therefore, there can be no assurance that the mergers will occur. The combined company would be one of the largest hospitality REITs in the United States with a total of 191 hotels with 23,711 guestrooms. Apple REIT Seven has maintained a conservative approach to the ownership of high-quality lodging real estate, as evident in the strength of our balance sheet, our ability to remain profitable during fluctuating real estate cycles and our diversified portfolio of well-branded hotels. Our commitment to the growth of shareholder investments has guided our strategic business decisions and I believe the potential merger transaction further strengthens our ability to achieve our long-term goals. I am optimistic that 2013 will be another year of progress for our Company. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) (In thousands except statistical data) Three months ended June 30, 2013 Three months ended June 30, 2012 Six months ended June 30, 2013 Six months ended June 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Interest expense, net Total expenses $ NET INCOME Income from continuing operations $ Income from discontinued operations 96 Net income $ Income from continuing operations per share $ Income from discontinued operations per share - - Net income per share $ FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ FFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy from continuing operations 80
